      Case 19-80362         Doc 37 Filed 06/05/19 Entered 06/05/19 10:30:34                  Desc Main
                                     Document
                                 UNITED           Page 1 of 4 COURT
                                        STATES BANKRUPTCY
                                  NORTHERN DISTRICT OF ILLINOIS
                                         WESTERN DIVISION

IN RE:                                                )     CHAPTER 13
                                                      )
MARIA L. ALCAUTER                                     )     CASE NO. 19-80362
                                                      )
                                Debtor(s).            )

                            TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                 CHAPTER 13 PLAN FILED 6/4/2019

                NOW COMES Lydia S. Meyer, the standing Chapter 13 Trustee for the United
States Bankruptcy Court for the Northern District of Illinois, Western Division, by and through her attorney, Fiona
Whelan, and as for her Objection to Confirmation states as follows:
         1.    The debtor(s) filed for Chapter 13 relief on 2/21/19 .
         2.    The 341 (a) Meeting of Creditors held on 3/25/2019 was…
                     ¨        Concluded
                     ¨        Taken off calendar
                     ¨        Continued to                                                            .
         3.   ¨      The debtor(s) failed to appear [11 USC 341(a)] for 341 meeting on                  .
         4.   ¨      The debtor(s) failed to commence Chapter 13 Plan payments
                     [11 USC 1326(a)(1)].
         5.   ¨      The debtor(s) is/are delinquent in the Chapter 13 Plan payments.
         6.   ¨      The post-petition payments to secured creditors are delinquent.
         7.   ¨      The debtor(s) is/are not eligible for Chapter 13 [11 USC 109(e)].
         8.   ¨      The trustee objects to the exemption(s) claimed [B.R. 4003(b)]
         9.   ¨      The Debtors/Husband/Wife are not entitled to a discharge.
         10.  The plan filed 6/4/2019 by the debtor(s) fails to meet confirmation requirements and
              the Trustee objects to confirmation of the Chapter 13 plan for the following reasons:
              ¨      The proposed Chapter 13 Plan is not feasible [11 USC 1325(a)(6)] as the debtor(s) lacks
                     sufficient regular income [11 USC 109(e)] and/or debtor(s) cannot afford plan
                     payments TIGHT BUDGET
              ¨      The Chapter 13 Plan unfairly discriminates against class of general
                     unsecured claims [11 USC 1322(b)(1)].
                     ¨        Plan pays creditor                                          as secured beyond
                              value of collateral.
                     ¨        Plan proposes to pay                               at 100% while other
                              unsecured creditors receive less than 100%.
                     ¨        Plan proposes to pay                               directly which results in that
                              creditor being paid 100% while other unsecured creditors are being paid less
                              than 100%.
         LIQUIDATION –
              ¨      Proposed Chapter 13 plan fails to meet liquidation value [11 USC 1325 (a)(4)]
                     ¨        Non-exempt equity $                       Plan only paying $
                     ¨        Must be 100%
                     ¨        Must be 100% with interest
                     ¨        Fair market value of real estate higher per tax assessment than listed on
                              schedule A.
                     ¨        Other
Case 19-80362 Doc 37 Filed 06/05/19 Entered 06/05/19 10:30:34 Desc Main
 DISPOSABLE INCOME -             Document        Page 2 of 4
        Proposed Chapter 13 plan fails to provide that all of debtor(s)’ projected disposable income
        to be received during the applicable commitment period will be applied to make payments
        to unsecured creditors under the plan, [11 USC 1325 (b)(1)(B)] or no cause to extend.
       ¨        Income higher for debtor/wife/husband per
       ¨        Unreasonable expenses

         ¨       Proof of following expenses required


         ¨      401k loan deduction    $                               - Plan payment
                should increase when 401k loan is paid.
         ¨      Tax Refunds above $2,000 should be paid into plan in addition to plan
                payments. AMENDED PLAN MISSING LANGUAGE THAT THE REFUNDS SHALL BE
         ¨      Other        ADDED TO THE BASE. THIS CAN BE FIXED IN A CONFIRMATION ORDER.


         ¨      Below Median Debtor
                 ¨     Excess per I/J =          $
                       Plan payments only        $
                 ¨     Other

         ¨      Above Median Debtor
                 ¨    Plan proposed is not 60 months.
                 ¨    Plan payment is insufficient – Debtor’s actual monthly income
                      minus IRS allowances requires plan payment of $               ;
                      Plan proposes payment of $
                 ¨    Following expenses are inconsistent between schedules I/J and
                      form 122C2
                 ¨     Following lines are incorrect on 122C1/122C2

                 ¨      Amended 122C1 Required.
                 ¨      Other:



         ¨       Cannot be determined if above or below median income or if disposable
                 income requirement met in above median case
                 ¨     Need proof of income for prior 6 months
                 ¨     Number in household in question
                 ¨      Amended 122C1 required

  PLAN PROBLEMS -
       ¨   Plan fails to provide for following secured creditors


         ¨      Plan fails to provide for full payment of all claims entitled to priority as
                required by Section 507(a)(1)(B).
         ¨      Plan fails to provide for fixed monthly installments for all secured creditors
                in paragraph E3 [11 USC 1325 (a)5].
         ¨      Following claims will not be paid off within plan term at fixed monthly
                payment amount. CITY OF CHICAGO. THE PROOF OF CLAIM WAS FILED FOR $4,763.74
                 AND SINCE THEY ARE A GOVERNMENT ENTITY THEY WILL BE PAID THIS AMOUNT. THE **
         ¨      Plan payment is insufficient to cover all fixed payments to creditors and Trustee’s fees.
                 **PLAN SHOULD BE AMENDED TO REFLECT THE PROOF OF CLAIM AMOUNT.
Case 19-80362 Doc 37 Filed 06/05/19 Entered 06/05/19 10:30:34 Desc Main
        ¨   The Plan fails to include
                                Documentthe following
                                                  Pagelanguage
                                                         3 of 4- "The Plan will conclude
            before the end of the initial term only as such time as allowed claims are
            paid in full with interest required by the plan."
        ¨   The proposed Chapter 13 plan will not complete within 60 months
            [11 USC 1315(a)4]
        ¨   The plan proposes to pay certain creditors as secured. The documents indicated
            below are needed for the following creditors:

                                                ¨ Timely filed Proof of Claim
                (Creditor)                      ¨ Security Documents

                                                ¨ Timely filed Proof of Claim
                (Creditor)                      ¨ Security Documents

                                                  ¨ Timely filed Proof of Claim
                (Creditor)                        ¨ Security Documents
        ¨     The following creditors listed in 3.2 and/or 3.4 did not receive notice
              pursuant to Rule 7004:      REGIONAL ACCEPTANCE, PRESTIGE FINANCIAL AND
                                         CONSUMER PORTFOLIO.
        ¨     The plan was not noticed to all creditors.
        ¨     Section 7.1 of the Plan fails to state that the Property of the Estate will vest
              in the debtor(s) upon entry of discharge.
        ¨     The debtor(s) has/have failed to file Chapter 13 Plan in good faith. [11 USC 1325(a)(3)]
        ¨     Prior bankruptcy filings by debtor(s)

        ¨     Other:



        ¨      Debtor(s) have failed to produce the following documents required
               by 11 USC 1308(a)2, 521(e)2(A) and 521(a)1(B)1v:
               ¨      Proof that the debtor(s) filed the last 4 years of tax returns –
                      11 USC§1307(e) states that the Court shall dismiss or convert a case
                      to Chapter 7 upon the debtor’s failure to file no later than the day
                      before the date of the original creditors meeting all tax returns for
                      all taxable periods ending during the 4 year period ending on the
                      date of the filing of the petition.
               ¨      Copy of Federal income tax return for                      .
                      Pursuant to 11 USC§521(e)2(B), if the debtor fails to provide the most
                      recent tax return 7 days before original first meeting of creditors, the
                      Court shall dismiss the case unless the debtor shows that the failure to
                      comply is “due to circumstances beyond the control of the debtor.”
               ¨      Paycheck stubs – Pursuant to 11 USC 521, debtor’s failure to file
                      copies of all payment advices or other evidence of payment received
                      within 60 days before the filing of the petition by the debtor from
                      any Employer shall result in the automatic dismissal of the case on
                      the 46th day after the date of the filing of the petition.
               ¨      The debtor(s) has/have failed to cooperate with the trustee [11 USC
                      521(a)(3)] as the following document(s) was/were not provided:
                      ¨        Acceptable certificate that debtor has completed the requisite
                      debtor briefing [11 USC 109(h)1]
                      ¨        Amended schedule E listing name and address of the holder
                      of any domestic support obligation.
      Case 19-80362        Doc 37     Filed 06/05/19 Entered 06/05/19 10:30:34 Desc Main
                                        Document          Page 4 of 4
                               ¨      Certification that the debtor has paid all amounts required
                                       to be paid under a domestic support obligation [11 USC 1325(a)8] or that
                                       the debtor(s) have no domestic support obligations
                               ¨      Paycheck stubs
                               ¨      Proof of Income from
                               ¨      Profit and Loss statements
                               ¨      Business Questionnaire and all attachments
                               ¨      Proof of Social Security number
                               ¨      Other

        11. ¨ Attorney’s Fees Issues – Listed here for informational purposes only – these
                    issues will not bar confirmation:
                    ¨ No fee application filed
                    ¨ Fee Application not noticed
                    ¨ Fee application and order are inconsistent
                    ¨ Other


                WHEREFORE, the Trustee objects to confirmation of the Chapter 13 Plan for the
foregoing reasons and requests that this case be dismissed.



                                                       /s/Fiona Whelan
                                                       FIONA WHELAN, Staff Attorney for
                                                       LYDIA S. MEYER

                               NOTICE OF FILING AND PROOF OF SERVICE

        Please take notice that on     6/5 , 2019 this Objection to Confirmation was filed with the Clerk of
the United States Bankruptcy Court for the Northern District of Illinois, Western Division: a copy of which is
hereby served upon attorney of record and the debtor(s).

STATE OF ILLINOIS                      )
                                       )       SS
COUNTY OF WINNEBAGO                    )

                I, the undersigned being first duly sworn on oath, depose and state that I served a copy of this
OBJECTION TO CONFIRMATION upon attorney of record for the debtor via electronic notification that
occurs automatically upon the filing of said Objection to Confirmation. I further swear that I served a copy upon
the Debtor(s) to their current address on file with the Trustee's office by mailing a true and correct copy in a
properly addressed envelope, postage pre-paid at Rockford, IL at or about the hour of 5:00 p.m. on
 6/5 , 2019.


                                                        /s/Cynthia K. Burnard
LYDIA S. MEYER, Trustee
308 West State Street, Suite 212
Post Office Box 14127
Rockford, IL 61105-4127
Telephone: 815/968-5354
Fax: 815/968-5368                                                      3/1/18
